 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 LN MANAGEMENT LLC SERIES 7241                              Case No.: 2:14-cv-01936-APG-EJY
    BROOK CREST,
 4                                                         Order for Stipulation of Dismissal or
            Plaintiff                                                   Status Report
 5
    v.
 6
    BRANDON JHUN, et al.,
 7
            Defendants
 8
           On December 30, 2019, the parties advised the court that they had reached a settlement
 9
   and they requested 60 days to finalize settlement. ECF No. 65. More than 60 days have passed,
10
   but the parties have not filed a stipulation of dismissal.
11
           I THEREFORE ORDER the parties to file a stipulation of dismissal or a status report by
12
   March 20, 2020.
13
           DATED this 9th day of March, 2020.
14

15
                                                      ANDREW P. GORDON
16
                                                      UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
